IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
vs. : CaSeN0.3:19cr12
ANTWON EARL LANE, : JUDGE WALTER H. RICE
Defendant.

 

PRELIMINARY PRETRIAL ORDER; TRIAL DATE AND OTHER DATES SET

 

 

 

 

 

 

 

 

 

 

Date of Scheduling Conference 1/30/2019
Jury Trial Date 4/1/2019
Final Pretrial Conference (by telephone) Mondav. 3/25/2019 at 5:00 wm
Motion Filing Deadline

Oral and Evidentiary Motions 2/25/2019

Other Motions 3/4/2019
Discovery Cut-off 3/15/2019
Speedy Trial Deadline 4/2/2019
Discovery out - Plaintiff to Defendant by close of business Mondav, 2/4/2019

dzmw§:
January 30, 2019 WALTER H. RICE

UNITED STATES DISTR_[CT JUDGE

